The opinion of the court was delivered,
by Lowrie, C. J.
We do not forget the general rule of interpretation of wills, that requires us to be liberal in favour of the heirs at law, and strict against devisees: but its application is excluded here, because, in general, provisions in favour of widows are to be liberally interpreted, because in this case the testator expressly declares what he intends for his heirs, and because he evidently intends to give his widow a liberal and generous control of his estate during her life and at her death.
He gives her all his real and personal estate as her own, “so long as she lives, for her maintenance,” and allows her to “sell it or not, as she shall think best for her,” and it is only two-thirds of what may be left at her death, that he distributes among his heirs : and even this is subject to a legacy to another person.
As to the other third, he says his widow “ can do and leave to whom she pleases.” This expression is open to grammatical criticism: but no amount of it can remove the prompt and spontaneous interpretation, that he intends her to have this much as her own property, to be disposed of as she pleases. It must therefore go according to her will, and so the court decreed.
Decree affirmed at the costs of the appellants.